Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 23-25 are directed to an invention that is independent or distinct from the invention originally claimed/examined for the following reasons: 
Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-25 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed on 01/12/2021 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claim 1 that the Yang prior art, does not teach the limitation of “wherein the adjusting an oxygen content of at least one type of regions in the multiple types of regions comprises:
providing oxygen to a side of the substrate, on which the oxide semiconductor layer is located; and
irradiating the at least one type of regions with ultraviolet rays to dissociate oxygen as oxygen ions, which then enter the at least one type of regions,
wherein energy of the ultraviolet rays for irradiating the at least one type of regions and the thickness of the at least one type of regions are positively correlated.” 
wherein the adjusting an oxygen content of at least one type of regions in the multiple types of regions (see Yang, Figs.1-6 as shown below and ¶ [0030]- ¶ [0039]) comprises:
providing oxygen to a side of the substrate (base layer), on which the oxide semiconductor layer (active layer) is located (see Yang, Figs.1-6 as shown below and ¶ [0030] - ¶ [0039]); and
irradiating the at least one type of regions with ultraviolet rays (note: light irradiating with a wavelength of less than 539 nm can be considered to meet the requirements of the ultraviolet ray wavelength which is (100 nm to 400 nm)) to dissociate (separate/disconnect/isolate) oxygen as oxygen ions, which then enter the at least one type of regions (note: it would have been obvious to one of ordinary skill in the art to understand that when the oxide semiconductor layer irradiated by light the photon ion will diffuse into the oxide semiconductor layer by pushing/isolating/dissociating the oxygen ions) (see Yang, Figs.1-6 as shown below and ¶ [0030]- ¶ [0039]),  
wherein energy of the ultraviolet rays for irradiating the at least one type of regions and the thickness of the at least one type of regions are positively correlated (note: the scope of the definition of “positively correlated” is unclear. Applicant argues in the applicants “remarks” page.3, positively correlated has region a thicker thickness, it have a higher oxygen content. However, the applicant disclosure does not relate the claimed limitation of “positively correlated” either with thickness or oxygen content) (note: Yang, ¶ [0037] - ¶ [0038] teaches modified region has a higher oxygen concentration than the target oxide) (see Yang, Figs.1-6 as shown below and ¶ [0030] - ¶ [0039]).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Yang prior art reference does meet all the limitation in claim 1.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “the at least one type of regions comprises: a first type of regions having a thickness of 1090 angstroms, and a second type of regions having a thickness of 1063 angstroms; and
the ultraviolet rays irradiating the first type of regions have a wavelength of 30 nm, and the ultraviolet rays irradiating the second type of regions have a wavelength of 100 nm.” as recited in claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 21-22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2016/0308061 A1, hereinafter refer to Yang).
Regarding Claim 1: Yang discloses a method for preparing an oxide semiconductor layer (active layer) (see Yang, Figs.1-6 as shown below and ¶ [0001]), comprising: 

    PNG
    media_image1.png
    232
    1012
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    1022
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    296
    949
    media_image3.png
    Greyscale

forming an oxide semiconductor layer (active layer) having multiple types of regions on a substrate (base layer), at least two types of the multiple types of regions having different thicknesses (see Yang, Figs.1-6 as shown above); and
adjusting an oxygen content of at least one type of regions in the multiple types of regions, so that the oxygen content and the thickness in the multiple types of regions are positively correlated (note: the scope of the definition of “positively correlated” is not clear. Applicant argues in the applicants “remarks” page.3, positively correlated has region a thicker thickness, it have a higher oxygen content. However, the applicant disclosure does not relate the claimed limitation of “positively correlated” either with thickness or oxygen content) (note: Yang, ¶ [0037] - ¶ [0038] teaches modified region has a higher oxygen concentration than the target oxide) (see Yang, Figs.1-6 as shown above and ¶ [0030] - ¶ [0039]),
wherein the adjusting an oxygen content of at least one type of regions in the multiple types of regions (see Yang, Figs.1-6 as shown above and ¶ [0030] - ¶ [0039]) comprises:
providing oxygen to a side of the substrate (base layer), on which the oxide semiconductor layer (active layer) is located (see Yang, Figs.1-6 as shown above and ¶ [0030] - ¶ [0039]); and
irradiating the at least one type of regions with ultraviolet rays (note: light irradiating with a wavelength of less than 539 nm can be considered to meet the requirements of the ultraviolet ray wavelength which is (100 nm to 400 nm)) to dissociate (separate/disconnect/isolate) oxygen as oxygen ions, which then enter the at least one type of regions (note: it would have been obvious to one of ordinary skill in the art to understand that when the oxide semiconductor layer irradiated by light the photon ion will diffuse into the oxide semiconductor layer by pushing/isolating/dissociating the oxygen ions) (see Yang, Figs.1-6 as shown above and ¶ [0030]- ¶ [0039]),  
wherein energy of the ultraviolet rays for irradiating the at least one type of regions and the thickness of the at least one type of regions are positively correlated (note: the scope of the definition of “positively correlated” is unclear. Applicant argues in the applicants “remarks” page.3, positively correlated has region a thicker thickness, it have a higher oxygen content. However, the applicant disclosure does not relate the claimed limitation of “positively correlated” either with thickness or oxygen content) (note: Yang, ¶ [0037] - ¶ [0038] teaches modified region has a higher oxygen concentration than the target oxide) (see Yang, Figs.1-6 as shown above and ¶ [0030] - ¶ [0039]).
Yan teaches an overlapping ranges of wavelength of light as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the wavelength of irradiating light through routine experimentation and optimization to obtain optimal or desired device performance because the wavelength of irradiating light is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 4: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 1 as above. Yang further teaches wherein irradiating the at least one type of regions with ultraviolet rays (light irradiating with a wavelength of less than 539 nm) comprises:
irradiating at least two types of regions with ultraviolet rays (light irradiating with a wavelength of less than 539 nm) to dissociate (separate/disconnect/isolate) oxygen as oxygen ions, which then enter the at least one type of regions, and wavelength of the ultraviolet rays for irradiating the at least two types of regions and the thickness of the multiple types of regions are negatively note: the scope of the definition of “negatively correlated” is unclear.) (note: Yang, ¶ [0037] - ¶ [0038] teaches modified region has a higher oxygen concentration than the target oxide) (see Yang, Figs.1-6 as shown above and ¶ [0030] - ¶ [0039]).  
Regarding Claim 6: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 1 as above. Yang further teaches wherein the at least one type of regions comprises each region of the oxide semiconductor layer (see Yang, Figs.1-6 as shown above, ¶ [0030] - ¶ [0039]).
Regarding Claim 7: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 1 as above. Yang further teaches wherein the at least one type of regions comprises parts of the multiple types of regions (see Yang, Figs.1-6 as shown above).
Regarding Claim 21: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 1 as above. Yang further teaches wherein reducing a difference in conduction current among the multiple types of regions having different thicknesses in the oxide semiconductor layer, such that the conduction current of the multiple types of regions and the oxygen content of the multiple types of regions are negatively correlated (note: the scope of the definition of “negatively correlated” is unclear.) (note: Yang, ¶ [0037]- ¶ [0038] teaches modified region has a higher oxygen concentration than the target oxide. note: conduction current has a direct relationship with concentration and mobility. concentration and mobility has an inverse relationship
Regarding Claim 22: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 1 as above. Yang further teaches wherein reducing a difference in conduction current among the multiple types of regions having different thicknesses in the oxide semiconductor layer, such that the conduction current of the multiple types of regions and the oxygen content of the multiple types of regions are negatively correlated (note: the scope of the definition of “negatively correlated” is unclear.) (note: Yang, ¶ [0037]- ¶ [0038] teaches modified region has a higher oxygen concentration than the target oxide. note: conduction current has a direct relationship with concentration and mobility. concentration and mobility has an inverse relationship) (see Yang, Figs.1-6 as shown above and ¶ [0030]- ¶ [0039]); and
annealing (light irradiating) the oxide semiconductor layer when adjusting the oxygen content of the at least one type of regions in the multiple types of regions (see Yang, Figs.1-6 as shown above and ¶ [0037] - ¶ [0038]). 
Regarding Claim 26: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 1 as above. Yang further teaches wherein the oxide semiconductor layer has multiple types of regions, at least two types of the multiple types of regions have different thicknesses, and oxygen content and thickness in the multiple types of regions are positively correlated (see Yang, Figs.1-6 as shown above and ¶ [0030] - ¶ [0038]).
Regarding Claim 27: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 26 as above. Yang further 
Regarding Claim 28: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 26 as above. Yang further teaches wherein display substrate, comprising the oxide semiconductor layer of claim 26 (see Yang, Figs.1-6 as shown above and ¶ [0041] - ¶ [0042]).
Regarding Claim 29: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 28 as above. Yang further teaches wherein display device, comprising the display substrate of claim 28 (see Yang, Figs.1-6 as shown above and ¶ [0041] - ¶ [0042]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2016/0308061 A1, hereinafter refer to Yang) as applied to claim 1 above, and further in view of Su et al. (WO 2018/054111 A1, hereinafter refer to Su).
WO2018054111 (A1) (hereinafter refer to Su) is relied upon solely for the English language translation of WO 2018/054111 A1. 
Regarding Claim 8: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as applied to claim 1 above. Yang further teaches wherein the forming an oxide semiconductor layer (active layer) having multiple types of regions on a substrate (base layer) comprises:
forming the oxide semiconductor layer (active layer) on the substrate (base layer) by a sputtering method (see Yang, Figs.1-6 as shown above and ¶ [0027]).
Yang is silent upon explicitly disclosing wherein forming the oxide semiconductor layer on the substrate by a magnetron sputtering method.

For support see Su, which teaches wherein forming the oxide semiconductor layer (active thin film/IGZO) on the substrate by a magnetron sputtering method (See Su, Fig.1, ¶ [0036], and ¶ [0038]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Yang and Su to enable the magnetron sputtering to form the oxide semiconductor layer (active thin film/IGZO) on the substrate as taught by Su in order to improve ionization efficiency, increase plasma density and energy, thereby enabling forming film in a high sputtering rate step of Yang to be performed according to the teachings of Su because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed magnetron sputtering process step of Yang and art recognized suitability for improving ionization efficiency, increase plasma density and energy, thereby enabling forming film in a high sputtering rate has been recognized to be motivation to combine.   MPEP § 2144.07. 
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2016/0308061 A1, hereinafter refer to Yang) as applied to claim 1 above, and further in view of Lai et al. (U.S. 2019/0074357 A1, hereinafter refer to Lai). 
Regarding Claim 9: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as applied to claim 1 above. Yang is silent upon explicitly disclosing wherein annealing the oxide semiconductor layer when adjusting the oxygen content of the at least one type of regions in the multiple types of regions.
Before effective filing date of the claimed invention the disclosed processing condition were known in order to adjust the oxygen content of the at least one type of regions.
For support see Lai, which teaches wherein annealing the oxide semiconductor layer (350) when adjusting the oxygen content of the at least one type of regions in the multiple types of regions (see Lai, Figs.2-3 and 6, ¶ [0025], and ¶ [0030]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Yang and Lai to enable annealing the oxide semiconductor layer (350) as taught by Lai in order to adjust the oxygen content of the at least one type of regions step of Yang to be performed according to the teachings of Lai because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing condition step of Yang and art recognized suitability for adjusting the oxygen content of the at least one type of regions has been recognized to be motivation to combine.   MPEP § 2144.07. 
Regarding Claim 11: Yang discloses a method for preparing an oxide semiconductor layer (active layer) as applied to claim 4 above. Yang is silent upon explicitly disclosing wherein annealing the oxide semiconductor layer when adjusting the oxygen content of the at least one type of regions in the multiple types of regions.

For support see Lai, which teaches wherein annealing the oxide semiconductor layer (350) when adjusting the oxygen content of the at least one type of regions in the multiple types of regions (see Lai, Figs.2-3 and 6, ¶ [0025], and ¶ [0030]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Yang and Lai to enable annealing the oxide semiconductor layer (350) as taught by Lai in order to adjust the oxygen content of the at least one type of regions step of Yang to be performed according to the teachings of Lai because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing condition step of Yang and art recognized suitability for adjusting the oxygen content of the at least one type of regions has been recognized to be motivation to combine.   MPEP § 2144.07. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 2016/0308061 A1, hereinafter refer to Yang) and Lai et al. (U.S. 2019/0074357 A1, hereinafter refer to Lai) as applied to claim 9 above, and further in view of Ryu et al. (U.S. 2013/0034708 A1, hereinafter refer to Ryu).
Regarding Claim 10: Yang as modified teaches a method for preparing an oxide semiconductor layer (active layer) as set forth in claim 9 as above. The combination of Yang and Lai is silent upon explicitly disclosing wherein the annealing the oxide 
prior to the annealing the oxide semiconductor layer by using an annealing furnace, the method further comprises: vacuumizing the annealing furnace.
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to reduce the internal pressure and remove the solvent included in the thin film-forming composition.
For support see Ryu, which teaches wherein the annealing (heating) the oxide semiconductor layer (thin film) comprises: annealing the oxide semiconductor layer (thin film) by using an annealing furnace (heating chamber) (see Ryu, ¶ [0086], ¶ [0091], and ¶ [0096]); and
prior to the annealing (heating) the oxide semiconductor layer (thin film) by using an annealing furnace (heating chamber), the method further comprises: vacuumizing the annealing furnace (heating chamber) (see Ryu, ¶ [0086], ¶ [0091], and ¶ [0096]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Yang, Lai, and Ryu to enable the known processing conditions as taught by Ryu in order to reduce the internal pressure and remove the solvent included in the thin film-forming composition step of the combination of Yang and Lai to be performed according to the teachings of Ryu because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing condition step of the combination of Yang and . 
Conclusion
25.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896